33WS" >32-/r 333-/5* 33V-/S"' 3.3SWJ
«5 3fc*/>               337* /5* ELECTRONIC RECORD 339-^5* 33^-/5"
                                                                                  Miscellaneous/Other Criminal
                                                                                  including Misdemeanor or
    COA #       10-15-00055-CR                                       OFFENSE:     Felony

                William Arthur Mcintosh v. The State of
    STYLE:      Texas   .,                                           COUNTY:      Ellis


    TRIAL COURT:              40th District Court                                                     MOTION

    TRIAL COURTS:             20084CR                                  FOR REHEARING IS:
    TRIAL COURT JUDGE:        Hon. Bob Carroll                         DATE:
    DISPOSITION:         DISMISSED                                    JUDGE:




    DATE:         March 5, 2015

    JUSTICE:      Scoggins                    PC           S   YES

    PUBLISH:                                  DNP:   YES


    CLK RECORD:                                                SUPPCLKRECORD:
    RPTRECORD:                                                 SUPPRPTRECORD:
    STATE BR:                                                  SUPP BR:

    APPBR:                                                     PROSE BR:




                                    IN THE COURT OF CRIMINAL APPEALS


    ELECTRONIC RECORD                                                   CCA#       33l«/gmu 340 "/y
                 PRO St               Petit   ion                         Disposition:
    FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:


         re /W **/                                                        JUDGE:

    DATE : -July Zl. 2.Q/<                                                SIGNED:,                     PC:
                    7
    JUDGE:     P'C                                                        PUBLISH:                    DNP:




                        MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

    CCA IS:                    ON                                                                ON

   JUDGE:                                                                 JUDGE: